Citation Nr: 0920465	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to additional Dependency and Indemnity 
Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945.  He died in June 2005 at the age of 83 years.  
The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

According to the Certificate of Death, the Veteran died in 
June 2005 at the age of 83 years.  The immediate cause of his 
death was noted to be Alzheimer's dementia.  No other factor 
contributing to his demise was listed on the Certificate of 
Death.  

The appellant asserts that the Veteran's service-connected 
PTSD (70 percent from October 1997) and his one-year period 
of time as a prisoner-of-war (POW) of the German government 
during World War II contributed to his subsequent development 
of Alzheimer's dementia.  Specifically, she maintains that 
his time as a POW subjected him to torture, starvation, and a 
lack of medical care and that these conditions severely 
impacted his body, which resulted in his subsequent 
development of Alzheimer's dementia.  

The claims folder contains one service personnel record.  
This document does not, however, reflect the Veteran's POW 
status.  A remand of the appellant's cause of death claim is, 
therefore, necessary to accord the RO, through the AMC, an 
opportunity to procure (and to associate with the claims 
folder) copies of any additional service personnel records 
which may be available and which may verify the Veteran's POW 
status.  

In addition, the appellant notes that the Veteran had been a 
patient at the Brooksville Clinic prior to his demise.  Only 
records of treatment that he received at this medical 
facility through May 2005 have been obtained and associated 
with his claims folder.  On remand, therefore, an attempt 
should be made to procure any records of treatment that he 
may have received at the Brooksville Clinic between May and 
June 2005.  

Further review of the claims folder indicates that no medical 
opinion regarding the etiology of the Veteran's Alzheimer's 
dementia has been obtained.  Following receipt of any 
additional service personnel records and post-service medical 
reports that may be available, the Board believes that an 
attempt should be made to procure a medical opinion on this 
matter.  

Moreover, in the context of a claim for DIC benefits, which 
includes a claim of service connection for the cause of a 
veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) has held that § 5103(a) notice must 
be tailored to the claim.  

The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The August 2005 correspondence does not comply with the 
Court's holding in Hupp.  On remand, therefore, a corrective 
VCAA notification letter should be issued.  

Next, in an August 2005 rating action, the RO granted DIC 
benefits, pursuant to 38 U.S.C.A. § 1318.  In the following 
month, the appellant requested "an additional amount 
(kicker) of $208 a month."  In October 2005, the RO denied 
this issue.  In January 2006, she expressed her desire to 
pursue this matter.  

To date, no statement of the case (SOC) regarding this issue 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Furnish the appellant a corrective 
VCAA letter that provides:  (1) a 
statement of the conditions for which 
the Veteran was service connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2.  Obtain and associate with the 
claims folder all additional service 
personnel records that are available.  
The Board is particularly interested in 
documents which provide information 
concerning the Veteran's POW status.  

3.  Procure records of outpatient and 
inpatient treatment that the Veteran 
may have received at the VA Brooksville 
Clinic between May 20, 2005 and his 
demise on June 25, 2005.  Associate all 
available documents with the claims 
folder.  

4.  Thereafter, refer the Veteran's 
claims folder to an appropriate 
specialist to determine the nature, 
extent, and etiology of the factor(s) 
which caused his demise.  The examiner 
should list the factor(s) which led to 
the Veteran's death.  

For any such factor listed, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that such disorder had its 
clinical onset in service or is 
otherwise related to active service 
(including any verified POW status) or 
to the service-connected PTSD.  
Complete rationale should be given for 
all opinions reached.  

5.  Thereafter, the issue of 
entitlement to service connection for 
the cause of the Veteran's death should 
be re-adjudicated.  If the decision 
remains adverse, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

6.  Unless the claim for additional DIC 
benefits is resolved by a full grant, 
or the NOD is withdrawn, furnish the 
appellant and her representative an SOC 
in accordance with 38 C.F.R. § 19.29.  
This issue should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

